Citation Nr: 1614981	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  09-37 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether severance of service connection for attention deficit hyperactivity disorder (ADHD) was proper.

2.  Entitlement to an initial disability rating in excess of 10 percent for ADHD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1999 to September 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In an October 2007 rating decision, the RO granted service connection for ADHD and assigned a 10 percent disability rating, effective July 20, 2007.

In August 2010, the Veteran testified at a hearing before a VA Decision Review Officer at the RO.

In a January 2012 rating decision, the RO severed service connection for ADHD.

In June 2013, the Veteran was scheduled to appear at for a hearing before a Veterans Law Judge.  He failed to appear for said hearing, and has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

In August 2013, the claims were remanded for further evidentiary development.  The Veteran's claims file has been returned to the Board for further appellate proceedings.

By the decision below, the Board finds that severance of service connection for ADHD was improper and restores service connection.  The issue of entitlement to an initial disability rating in excess of 10 percent for ADHD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In an October 2007 rating decision, the RO granted service connection for ADHD.

2.  In a January 2012 rating decision, the RO severed service connection for ADHD.

3.  There is no evidence showing that, both, clearly and unmistakably that ADHD preexisted the Veteran's military service and was not aggravated thereby. 

4.  The evidence of record does not undebatably show that an error in fact or law, had it not been made, would have manifestly changed the outcome of the October 2007 rating decision.


CONCLUSIONS OF LAW

1.  The criteria to sever service connection for ADHD have not been met.  38 C.F.R. §§ 3.105, 3.303 (2015).

2.  Restoration of service connection for ADHD is warranted.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1403, 20.1406 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Given the favorable action taken herein as to the Veteran's claim of whether severance of entitlement to service connection for ADHD was proper, no discussion of the VCAA requirements are required.

II.  Severance of Entitlement to Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  In order to establish service connection for the claimed disorder, generally there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (the burden being on the Government), and only where certain procedural safeguards have been met.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  Severance of service connection based on any standard less than that set forth in 38 C.F.R. 3.105(d) is erroneous as a matter of law.  Stallworth, 20 Vet. App. at 488; Graves v. Brown, 6 Vet. App. 166, 170 (1994).  As discussed below, the Board concludes that severance was not appropriate on substantive grounds, any error in following severance procedure is moot.

Service connection will be severed only where evidence establishes that the grant of service connection was clearly and unmistakably erroneous.  38 C.F.R. § 3.105(d). Clear and unmistakable error (CUE) is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To warrant revision of a decision on the ground of CUE in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome, i.e., whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous.  Stallworth, 20 Vet. App. 482.

The same standards apply in a determination of CUE in a prior decision and a determination as to whether a decision granting service connection was the product of CUE for the purpose of severing service connection; however, for the latter case the reviewable evidence is not limited to that which was before the RO at the time of the challenged rating decision.  See Daniels, 10 Vet. App. at 480; see also Allen v. Nicholson, 21 Vet. App. 54, 59 (2007).  In fact, VA regulations provide that a change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  38 C.F.R. § 3.105(d).  The severance decision focuses not on whether the original decision was clearly erroneous but on whether the current evidence establishes that service connection is clearly erroneous.  Stallworth, 20 Vet. App. at 488.

By way of history, in an October 2007 rating decision, the Veteran was originally granted service connection for ADHD and assigned an initial 10 percent rating.  The rationale was that although the Veteran's service treatment records (STRs) noted that he was diagnosed with ADHD as a child, ADHD was not noted upon his entrance to service, and thus, he was presumed sound upon entrance into military service.  The decision also notes that in September 2007, a VA examiner diagnosed ADHD in partial remission and opined that it is related to the Veteran's active military service.

In a January 2012 rating decision, the RO severed service connection for ADHD on the basis that it "clearly" preexisted the Veteran's military service and was not aggravated by his military service.

Thus, the Board must consider whether the current evidence of record shows that the October 2007 decision that granted service connection was clearly and unmistakably erroneous.  See Stallworth, 20 Vet. App. 482.  Accordingly, the Board must consider whether there was an error in law or fact in the October 2007 rating decision and whether the error was undebatable and of the sort which, had it not been made, would have manifestly changed the outcome (i.e., service connection for ADHD would have been denied).  See Fugo, 6 Vet. App. at 43.  
The evidence considered by the RO in the original rating decision that granted service connection for ADHD included a January 2005 formal finding of unavailability of service records, some of the Veteran's STRs, and VA and private treatment records dated ranging from 1999 to 2007, and a September 2007 VA examination report.  

In particular, the evidence showed that the Veteran's STRs did not include his enlistment examination report.  See formal finding of unavailability of service records dated January 2005.  Remaining STRs revealed that in August 1999 the Veteran was diagnosed with ADHD and it was noted that his ADHD existed prior to his military service.  See STR dated August 1999.  A September 1999 STR reflects that the Veteran was admitted to a mental civilian hospital for his ADHD.

Post service, a January 2005 treatment record notes the Veteran's diagnosis of adult ADHD.  In July and August 2005 VA treatment records, the VA treatment provider documented the Veteran's reported history that he was diagnosed with ADHD as a teenager.  The September 2007 VA examination report also noted that the Veteran was diagnosed with ADHD as a teenager.  The VA examiner diagnosed ADHD in partial remission.  The VA examiner interviewed the Veteran, reviewed the claims file, and opined that his ADHD is related to his military service.   

Based on this evidence, the October 2007 rating decision granted service connection for ADHD.

Since the October 2007 rating decision, the evidence of record includes a February 1996 private hospital report that documents an ADHD diagnosis, the Veteran's testimony that his ADHD was aggravated beyond the natural progression of the disease during his military service, VA treatment records, VA examination reports, and VA opinion.  See DRO hearing transcript dated August 2010.  

Specifically, the evidence reveals that VA treatment reports continue to diagnosis the Veteran with ADHD.  See, e.g., October 2008 and August 2009 VA treatment records, VA examination report dated July 2009, and VA mental health assessment report dated April 2015.  However, in November 2011 and August 2012 VA examination reports, the VA examiners found that the Veteran did not have a diagnosis of ADHD.  In an October 2013 VA opinion, the VA physician opined that the diagnosis on which service connection was predicated is clearly erroneous.  

First, the Board finds that the October 2007 rating decision did not apply the correct law.  Nevertheless, the October 2007 rating decision arrived at the same conclusion it would have reached if the proper law had been applied, that is, the RO properly presumed that the Veteran was sound upon entrance into service because ADHD was not found upon his entrance into service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  

When determining whether a disability or disease was incurred in service, or preexisted service, a veteran shall be presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).

To rebut the presumption of soundness, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service and by clear and unmistakable evidence that the disease or injury was not aggravated by service.  38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  Vanerson v. West, 12 Vet. App. 254, 258-59 (1999).  The standard of proof for rebutting the presumption of soundness is not merely evidence that is cogent and compelling, or merely a sufficient showing, but evidence that is clear and unmistakable - that it is undebatable.  Id.

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111.  

Here, as indicated above, the Veteran's STRs do not include his enlistment examination report.  See formal finding of unavailability of service records dated January 2005.  Therefore, the Veteran is presumed to have been in sound condition at the time he commenced active duty.  See Lee v. Brown, 10 Vet. App. 336, 339 (1997); Doran v. Brown, 6 Vet. App. 283, 286 (1994).

The burden is on VA to consider whether there is evidence to rebut the presumption of soundness by showing clear and unmistakable evidence that both the Veteran's ADHD preexisted service and that it was not aggravated by service

With regards to whether ADHD preexisted service, the evidence of record contains multiple reports from the Veteran that he was diagnosed with ADHD as a teenager and, most importantly, a February 1996 private hospital report documents an ADHD diagnosis.  Thus, the evidence shows that there is clear and unmistakable evidence that the Veteran's ADHD existed prior to his enlistment into his active military service in March 1999.  

As to whether ADHD was not aggravated by service, the Veteran's STRs reveal that he was diagnosed with ADHD and was treated in a civilian hospital for his ADHD during his service.  Also, the Veteran testified during the August 2010 DRO hearing that his ADHD was aggravated beyond the natural progression of the disease during his military service.  This evidence suggests that ADHD may have been aggravated during service.  

Since the evidence does not clearly and unmistakably establish that ADHD was not aggravated during service, the presumption of soundness is not rebutted.  As such, although the October 2007 did not consider whether there was clear and unmistakable evidence that the Veteran's ADHD preexisted service and not aggravated, the RO found that the Veteran was sound upon entry.  Finally, the RO concluded that ADHD was related to service, based in part on the September 2007 medical opinion that his diagnosed ADHD in partial remission related to service.  In essence, the October 2007 rating decision was reasonable when considering the evidence available at the time.

In October 2013, the VA physician opined that the diagnosis on which service connection was predicated is clearly erroneous.  Such a change in diagnosis may be accepted as a basis for severance action.  See 38 C.F.R. § 3.105(d).  However, the October 2013 examiner also concluded that it was not likely that ADHD was present in service (which is not the correct standard).  The September 2007 and July 2009 VA examiners determined that the Veteran does have a current diagnosis of ADHD.  Most recently, in April 2015, a VA treatment provider interviewed the Veteran, reviewed the Veteran's reported history and current symptoms and diagnosed ADHD.  

Furthermore, the September 2007 VA examiner opined that the Veteran's ADHD was related to service.  In this case although the September 2007 VA medical opinion, and the July 2009 diagnosis of ADHD, is at odds with that of October 2013 VA medical opinion, each medical professional is competent to render a medical opinion and a rationale was provided for each opinion.  The October 2013 medical opinion does not definitively show that ADHD was not present in service and not related to active duty.  There is some dispute in the competent evidence of record as to whether the Veteran has ADHD and whether it is related to his military service.  As such, the initial grant of service connection was not clearly erroneous.  

Absent undebatable evidence of error of law or fact that, had it not been made, would have manifestly changed the outcome of the October 2007 rating decision, severance for service connection for ADHD was improper.  While the medical evidence is conflicting, the evidence is at least in equipoise and the Veteran is entitled to the benefit of the doubt.  Hence, severance of service connection for an ADHD was improper and service connection for ADHD must be restored.



ORDER

As severance of entitlement to service connection for ADHD was improper, entitlement to service connection for ADHD is restored.


REMAND

The Veteran was last afforded a VA examination to determine the severity of ADHD in July 2009, and a VA examination is necessary to determine its current severity.

Additionally, the claims file indicates that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  In fact, a SSA correspondence reveals that the Veteran's SSA records were uploaded on a CD; however, such SSA records have not been associated with the claims file.  As these records are potentially pertinent to his pending claim, they should be obtained.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

Lastly, any outstanding relevant medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of treatment that the Veteran may have received at any VA health care facility since June 2015.  All such available documents should be associated with the claims file.

2.  Contact the Social Security Administration and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records relied upon to make the decision.  All such available documents should be associated with the claims file.

3.  Then, schedule the Veteran for a VA psychiatric examination to determine the current severity 
of his service-connected ADHD.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner should identify all current manifestations of the service-connected ADHD.  If the Veteran no longer has ADHD or its residuals, this should also be indicated.  The examiner should provide an opinion concerning the current degree of social, occupational, family relations, judgment, thinking, and mood impairment resulting from the service-connected ADHD.  In addition, the examiner should provide a global assessment of functioning score with an explanation of the significance of the score assigned.

A complete rationale should be given for all opinions and conclusions expressed.

4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

No action is required of the Veteran until notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


